Citation Nr: 1106946	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-18 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, depression, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 2005 and June 2006 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The Veteran's psychiatric disorder on appeal requires 
clarification.  Originally, the Veteran filed an application to 
reopen a previously denied claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The medical 
records found in the claims file indicate that the Veteran has 
had diagnoses of PTSD and other psychiatric disorders, to include 
depression and anxiety.  In Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that, when a claimant identifies PTSD without more, 
it cannot be considered a claim limited only to that diagnosis, 
but rather must be considered a claim for any mental disability 
that may reasonably be encompassed by several factors including 
the claimant's description of the claim, the symptoms the 
claimant describes, and the information the claimant submits or 
that VA obtains in support of the claim.  The Court found that 
such an appellant did not file a claim to receive benefits only 
for a particular diagnosis, but for the affliction (symptoms) his 
mental condition, whatever it is, causes him.  Id.  Accordingly, 
the Board has broadened the scope of the Veteran's claim reopened 
herein to encompass any and all psychiatric disorders reasonably 
raised by the record.  Thus, the Veteran's mental disorder claim 
has been recharacterized to include additional psychiatric 
disorders, as set forth above.

The Board notes that in October 2010, the Veteran submitted 
additional evidence, but did not indicate that he waived initial 
RO consideration of this material.  As many of the records are 
duplicates of those already found in the claims file, and in view 
of the fact that the Board herein is reopening the Veteran's 
claim and remanding the matter for further development, a remand 
for initial review of any new evidence by the RO is not required 
for this appeal.  See 38 C.F.R. § 20.1304(c) (2010).

As a final preliminary matter, the Board notes that after this 
matter was certified on appeal to the Board the Veteran submitted 
a signed change of representative.  In view of the fact that a 
representative has provided a written brief, and in light of a 
recent change in VA regulations discussed herein governing claims 
for PTSD, the Board will proceed to reopen the Veteran's claim 
and remand the matter for further development without any 
prejudice to the Veteran.  

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD, depression, and anxiety is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  In November 2002, the RO denied entitlement to service 
connection for PTSD.  The Veteran did not perfect an appeal of 
that decision.

2.  Evidence received since the November 2002 decision does 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for PTSD, is not redundant or 
cumulative of evidence previously submitted, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2002 RO decision which denied the Veteran's 
claim of entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 
20.1103 (2010).

2.  Subsequent to the November 2002 RO decision, new and material 
evidence sufficient to reopen the claim for service connection 
for PTSD has been received.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of Appeals 
for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determination reached in this decision, the Board is satisfied 
that adequate development has taken place and that there is a 
sound evidentiary basis for reopening the Veteran's claim for 
service connection for PTSD at present without detriment to the 
due process rights of the Veteran.

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for service 
connection for PTSD.  A review of the record indicates that the 
Veteran was previously denied service connection for that 
disorder in a November 2002 rating decision.  The Veteran did not 
file a VA Form 9, Substantive Appeal, to perfect an appeal and 
the rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

The RO does not appear to have reopened the Veteran's claim until 
an April 2009 Supplemental Statement of the Case.  However, the 
question of whether new and material evidence has been received 
to reopen a claim must be addressed by the Board regardless of 
any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA may 
then proceed to the merits of the claim on the basis of all of 
the evidence of record.

The evidence of record at the time of the November 2002 rating 
decision included service treatment records, which showed no 
evidence of treatment for any psychiatric complaints.  The 
Veteran's March 1973 discharge examination revealed no 
psychiatric abnormalities.  On his contemporary report of medical 
history the Veteran checked the "no" box when asked whether he 
ever had or now had depression or excessive worry or nervous 
trouble of any sort.  

His service personnel records reflected that the Veteran was a 
carpenter during active service and served in the Republic of 
Vietnam between July 1971 and February 1972 with Company C of the 
52nd Engineering Battalion.  He received the Vietnam Campaign 
Medal with 60 Device and the Vietnam Service Medal with 1 Bronze 
Service Star, but his list of decorations and badges do not 
indicate he participated in combat with the enemy.  

VA outpatient treatment records dated from August 1980 to 
December 1981, and from January 2001 to March 2001, did not 
indicate any treatment for psychiatric complaints.  

Private medical records dated from October 1999 to December 2000 
indicated impressions of anxiety and depression.  

A December 2000 statement from the Veteran and October 2001 
correspondence from an insurance company revealed that he 
received private disability compensation for 24 weeks, apparently 
for musculoskeletal rather than any psychiatric complaints.  

VA treatment records dated from January 2001 to June 2002 noted 
diagnoses of PTSD and a major depressive disorder.  (See records 
dated in August 2001, September 2001, October 2001, November 
2001, December 2001, and June 2002.)  During an August 2001 
consultation, a VA staff psychiatrist provided an Axis I 
diagnosis of recurring and severe major depressive disorder and 
moderate PTSD in the past.  

The November 2002 rating decision denied the claim for service 
connection for PTSD.  The RO found that the evidence did not show 
a verified inservice stressor or a confirmed diagnosis of PTSD 
rendered according to the current edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).

The following materials were subsequently associated with the 
claims file after the November 2002 rating decision: VA treatment 
records dated from April 2003 to February 2009, which showed 
diagnoses of PTSD by history, a major depressive disorder, and 
cannabis abuse (see VA records dated in April 2003, March 2004, 
October 2004, March 2005, and February 2009).  Also submitted 
were treatment records from a licensed social worker at the 
Nashville Vet Center dated from March 2006 to November 2006, 
which showed the Veteran reported he was experiencing symptoms of 
PTSD and had experienced several traumatic experiences during the 
Vietnam War.  In the March 2006 Vet Center intake report the 
Veteran reported that he was exposed to hostile fire when he was 
on convoy and the convoy was attacked, when his camp was 
mortared, and when the enemy tried to throw grenades into the gas 
tanks of trucks he drove.  He also indicated he sought private 
treatment for depression from 1977 to 1980.

Also submitted after the November 2002 rating decision were 
copies of written submissions from the Veteran, his spouse, and 
his former representative.  In a PTSD questionnaire submitted by 
the Veteran in May 2005 he revealed no inservice stressors, but 
subsequently provided three stressors, including: (1) his unit 
caught two enemy soldiers in September or November 1971 at Bao 
Loc trying to drop grenades into the fuel tanks of their trucks; 
(2) a convoy was fired on by the enemy in December 1971 and a 
U.S. truck driver drove off a cliff and fell 300 feet; and (3) 
that his base was mortared by the enemy.  In another May 2005 
statement the Veteran stated that he saw people die and get shot 
when he was in Vietnam.  In his June 2007 VA 9, Substantive 
Appeal, the Veteran's then representative noted that the 
Veteran's actual duties in Vietnam included driving trucks and 
that he was exposed to hostile fire when on convoys.  In an 
October 2010 PTSD statement, the Veteran repeated that he was 
exposed to hostile fire on several occasions while on convoy duty 
in Vietnam.  In his January 2011 brief, the Veteran's former 
representative noted that the Veteran's stressor statements 
showed that the Veteran faced intense fear, hopelessness and 
horror on several occasions while serving in Vietnam.  

Also submitted after the November 2002 rating decision were 
reports from the Joint Services Records Research Center (JSRRC) 
dated in August 2008, October 2008 and December 2008 indicating 
that JSRRC and the National Archives and Records Administration 
were unable to verify the Veteran's claimed stressors with the 
information he had provided to date.

The evidence submitted subsequent to the November 2002 rating 
decision is new, in that it was not previously of record and is 
also material.  As noted above, the claim was initially denied as 
the RO found the evidence did not show a verified inservice 
stressor as well as a confirmed diagnosis of PTSD according to 
DSM-IV criteria.  Subsequent to the November 2002 rating 
decision, the Veteran furnished evidence of several inservice 
stressors and the credibility of these submissions, although 
never formally verified, must be presumed.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  In addition, although there 
may be little substantive difference in the evidence submitted 
before and after the prior final decision in 2002, in view of a 
change in VA regulations the Board is required to reopen this 
claim.  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to 
reduce the evidentiary burden of establishing a stressor when it 
is related to a fear of hostile military or terrorist activity.  
See 75 Fed. Reg. 39843-01 (July 13, 2010), to be codified at 38 
C.F.R. § 3.304(f)(3).  VBA Training Letter 10-05 (July 16, 2010) 
states with regard to this amendment: "To reopen a claim under 
new § 3.304(f)(3), VA will accept a Veteran's lay statement 
regarding an in-service stressor - 'fear of hostile military or 
terrorist activity' - as sufficient to constitute new and 
material evidence for the purpose of reopening a previously 
denied claim, if the Veteran's record otherwise shows service in 
a location involving exposure to 'hostile military or terrorist 
activity.'  If review of the record discloses a previously 
submitted lay statement demonstrating 'fear of hostile military 
or terrorist activity,' such statement will be sufficient for 
reopening a claim if the Veteran's record otherwise demonstrates 
service in a location involving exposure to 'hostile military or 
terrorist activity.'"

The Veteran's statements of May 2005 and October 2010 demonstrate 
fear of hostile military activity while serving in Vietnam as do 
his statements related to the social worker at the Nashville Vet 
Center in March 2006 during intake processing and his former 
representative's statements in the June 2007 VA 9 and the January 
2011 brief.  Further, his records, including his service 
personnel records, his military occupation specialty (MOS) of 
carpenter (who drove trucks), and his Vietnam Service Medal, show 
service in a location involving exposure to hostile military 
activity.  Pursuant to the VBA training letter interpreting the 
recent amendment to the PTSD regulation, these statements are 
also sufficient to reopen the claim.  Reopening of the claim for 
service connection for PTSD, therefore, is in order.

The newly submitted evidence of inservice stressors raises a 
reasonable possibility of substantiating the claim.  Further, 
under newly enacted regulation 38 C.F.R. § 3.304(f)(3)(2010), VA 
will accept a Veteran's lay statement regarding an in-service 
stressor involving fear of hostile military or terrorist 
activity, even if that statement was previously of record, as 
sufficient to constitute new and material evidence.  Accordingly, 
the criteria under 38 C.F.R. § 3.156(a) have been met and the 
claim is reopened. 

As such, the Veteran's claim for service connection for PTSD is 
reopened; however, as discussed in the Remand below, the Board 
finds that additional evidentiary development is necessary on the 
expanded issue of entitlement to service connection for an 
acquired psychiatric disorder to include PTSD, depression, and 
anxiety.


ORDER

New and material evidence having been received, the claim of 
service connection for PTSD is reopened.  To this extent and this 
extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Board notes that during the course of the appeal, the 
criteria for service connection for PTSD, and, specifically 
verification of PTSD stressors, have changed.  This amendment 
eliminates the requirement for corroborating that the claimed in-
service stressor occurred if a stressor claimed by a Veteran is 
related to the Veteran's fear of "hostile military or terrorist 
activity" and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor, provided that the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service.  The amendment acknowledges the inherently 
stressful nature of the places, types, and circumstances of 
service in which fear of hostile military or terrorist activities 
is ongoing.  The amended criteria is for application for claims 
that were appealed to the Board before July 12, 2010, but have 
not been decided by the Board as of July 12, 2010, as in this 
case.  See 75 Fed. Reg. 39843 (July 13, 2010).

As was explained earlier herein, the Veteran's claim of 
entitlement to service connection for PTSD is being reopened on 
the basis of new and material evidence; however, further 
development is needed with regard to this claim to determine 
whether service connection is warranted.

The Board notes that entitlement to service connection for PTSD 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) of VA regulations, that is, 
a diagnosis which meets the criteria in the 4th edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- IV); 
(2) credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the claimed 
in-service stressor.  If the claimed stressor is related to 
combat, service department evidence that the Veteran engaged in 
combat or that the Veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. 
§§ 3.304(f), 4.125(a).

Here, the Veteran's claimed stressors include: (1) his convoy 
unit caught two enemy soldiers trying to drop grenades into the 
fuel tanks of their trucks; (2) a U.S. truck driver drove off a 
cliff and fell 300 feet when a convoy was fired on by the enemy 
and; (3) his unit's base was mortared by the enemy.  All these 
claimed inservice stressors involve hostile military activities.  
Assuming this to be the case, the new PTSD regulations would 
affect any questions regarding the verification of the Veteran's 
claimed stressors.  As noted above, the Veteran's service 
personnel records and other evidence of record confirm his 
service in Vietnam.  As the Veteran's service in a combat zone 
has been confirmed by the evidence of record, the revisions to 38 
C.F.R. § 3.303(f), cited above, apply to this case.

However, the question arises as to whether the Veteran meets the 
diagnostic criteria for PTSD to warrant service connection.

In this regard, the Veteran's private and VA treatment records 
reflect that he has been diagnosed with PTSD, depression, anxiety 
and cannabis abuse.  However, the new PTSD regulations allow for 
service connection in instances of claimed fear of hostile 
military activities only where a PTSD diagnosis has been rendered 
by a VA or VA contracted psychiatrist or psychologist, and the 
claimed stressors are confirmed as being adequate to support the 
diagnosis.  To date, the Veteran has not been afforded a VA 
examination to assess his claimed PTSD.  As such, the Board finds 
that a remand is necessary so that a medical opinion can be 
obtained regarding whether the Veteran's in-service stressors are 
adequate to support a diagnosis of PTSD.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering a medical examination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The Board needs additional information 
in order to make a determination whether the Veteran's in-service 
stressors are adequate to support his current PTSD diagnosis.  As 
such, on remand, the Veteran shall be afforded a VA examination 
to determine whether his currently diagnosed PTSD is related to 
his claimed in-service stressors.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

The RO/AMC also shall obtain and associate with the claims file 
all outstanding VA and private medical records related to the 
Veteran's claimed psychiatric disorders.  The Board notes that 
the March 2006 intake report from the Nashville Vet Center 
includes the information that the Veteran had been treated for 
depression at Columbia Mental Health Associates in Columbia, 
Tennessee, from 1977 to 1980.  However, there is no indication 
from a review of the claims file that the RO ever attempted to 
associate those private records with the claims file.  In 
addition, VA treatment records contain no post-service medical 
records beyond February 2009.  Therefore, any additional records 
from the Nashville VA Medical Center (VAMC) should be obtained.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and 
his representative and obtain the names, 
addresses and approximate dates of treatment 
for all medical care providers, VA and non-
VA, who treated the Veteran for any 
psychiatric complaint and whose records are 
not found within the claims file.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment from 
the Nashville VAMC, for the period from 
February 2009 to the present; from the 
Nashville Vet Center, for the period from 
November 2006 to the present; and from 
Columbia Mental Health Associates in 
Columbia, Tennessee, for the period from 1977 
to 1980.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.

2.  Thereafter, RO/AMC shall arrange for the 
Veteran to be examined to determine the 
etiology of any currently diagnosed 
psychiatric disorder, to include PTSD.  The 
claims folder shall be reviewed by the 
examiner and that review shall be indicated 
in the examination report.  All appropriate 
tests and studies shall be conducted.  The 
examiner shall address the following:

(a)  The examiner shall identify all current 
psychiatric diagnoses, to include PTSD.

(b)  The examiner shall specifically comment 
on whether the Veteran has a diagnosis of 
PTSD consistent with the criteria for a 
diagnosis under the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).

If the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied and a 
diagnosis of PTSD is deemed appropriate, the 
examiner shall comment upon any link between 
the current symptomatology and one (or more) 
of the in-service stressors reported by the 
Veteran.  In so doing, the examiner shall 
specifically address if the Veteran's claimed 
stressor relates to the Veteran's fear of in-
service hostile military or terrorist 
activity.

(c)  The examiner shall opine as to whether 
it is at least as likely as not (a 50 percent 
probability or more) that any diagnosed 
psychiatric disability, including the 
currently claimed PTSD, is related to the 
Veteran's military service.  In doing so, the 
examiner must acknowledge any reports of a 
continuity of psychiatric symptoms since 
service.

The rationale for all opinions expressed 
shall be provided in a legible report.  It is 
requested that the examiner consider and 
reconcile any additional opinions and 
diagnoses of record or any contradictory 
evidence regarding the above.  If the 
examiner is unable to render an opinion 
without resort to mere speculation, it should 
be indicated and explained why an opinion 
cannot be reached.

3.  Thereafter, the RO/AMC shall readjudicate 
the Veteran's claim, with application of all 
appropriate laws and regulations, including 
consideration of any additional information 
obtained as a result of this Remand.  If the 
decision with respect to the claim remains 
adverse to the Veteran, he should be 
furnished a Supplemental Statement of the 
Case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


